Citation Nr: 1224225	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling, to include the issue of entitlement to a rating in excess of 30 percent prior to April 29, 2009.  

2.  Entitlement to an increase rating for diabetes mellitus, currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

(The issue of entitlement to direct payment of attorney fees based on a March 8, 2011 rating decision is the subject of a separate decision.)  


INTRODUCTION

The Veteran had active service from June 1954 to June 1984.  

The issue concerning diabetes arose from a September 2004 rating action.  The Board of Veterans' Appeals (Board) denied that appeal in October 2007.  The Court of Veterans Appeals for Veteran's Claims (Court) vacated the Board's decision in order for the Board to provide better reasons and bases for its decision.  The Board denied the claim again in March 2009, and the Court vacated that decision in December 2009, to have VA honor a request for a hearing before a member of the Board.  That hearing was conducted before the undersigned in November 2011.  

The issue concerning PTSD arose from a May 2008 rating action.  


FINDINGS OF FACT

1.  Prior to November 2007, the Veteran's symptoms of PTSD are not productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to various symptoms.  

2.  From November 2007, the Veteran's symptoms of PTSD are productive of occupational and social impairment with reduced reliability and productivity due to various symptoms.  

3.  The Veteran's diabetes is manifested by insulin dependence and a restricted diet, but does not require regulation of activities; there are no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider, or any additional complications or disability not already compensated by VA.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD prior to November 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Part 4, Diagnostic Codes 9411-9440 (2011).  

2.  The criteria for an evaluation of 50 percent, and no higher, for PTSD from November 2007, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Part 4, Diagnostic Codes 9411-9440 (2011).  

3.  The schedular criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Part 4, including Diagnostic Code 7913 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2004 (diabetes mellitus) and November 2007 (PTSD).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in November 2011.  Additionally, neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings-In General

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  Although the present level of disability is of primary concern, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

Historically, it should be noted that the Veteran was initially awarded service connection for PTSD by rating action in February 2007, and was assigned a 30 percent evaluation effective from November 1, 2004, the date of receipt of his reopened claim.  38 C.F.R. § 3.400(q)(r).  The Veteran and his representative were notified of this decision and did not appeal.  

In a letter received in November 2007, the Veteran stated that, "since my last rating [his PTSD] had gotten worse."  Given the Veteran's clear expression that his disability had worsened "since" the last rating decision, and the complete absence of any suggestion that he disagreed with the February 2007 rating decision or the 30 percent evaluation assigned, the RO interpreted his statement as a claim for increase.  The RO provided the Veteran with appropriate VCAA notice for an increased rating claim by letter dated in November 2007, and he was subsequently afforded a QTC examination in January 2008.  

Based on the findings from the January 2008 examination, the RO reduced the Veteran's 30 percent rating to 10 percent; effective from January 17, 2008, the date of the QTC examination.  The Veteran disagreed with the reduction, and he was afforded another QTC examination in April 2009.  By rating action in August 2009, the RO restored the 30 percent evaluation effective the date it had been reduced, and increased the evaluation to 50 percent, effective the date of the April 2009 examination.  Thus, the issue to be resolved on appeal is whether the Veteran is entitled to a rating in excess of 30 percent for the relevant period prior to April 2009, and to an evaluation in excess of 50 percent from April 29, 2009.  

Where PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is for assignment.  

Where PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is awarded.  

Where PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is awarded.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

Upon review of the evidentiary record, the Board notes that the Veteran's complaints and the clinical findings on the two QTC examinations and the VA outpatient notes during the pendency of this appeal were not significantly different.  While the Veteran reported symptoms of irritability, loss of interest, isolation, intrusive thoughts and nightmares, the medical reports showed that he was consistently alert and well-oriented, and that his speech was logical, coherent and goal directed.  There was no evidence of gross cognitive impairment or any suicidal or homicidal ideations.  

On QTC examination in January 2008, the examiner noted that the Veteran was hostile and angry about his VA treatment and was distrustful of the government, the VA and people in general.  He said that his medications made him confused and sleepy, but said that there had been no major changes in his daily activities or his social functioning since the onset of his psychiatric symptoms.  He described his relationship with his coworkers as poor, and with his supervisor as up and down.  The Veteran's principal complaints included persistent, recurrent, distressing dreams of his Vietnam experiences, feelings of detachment or estrangement from others, difficulty falling asleep, irritability, and hypervigilance.  

On mental status examination, the Veteran had good hygiene and appeared younger than his stated age.  He was alert and well oriented, and his behavior was appropriate.  His affect and mood was labile and he had a wide range of affect, from jovial to bursting out in tears.  His speech and communication was within normal limits and he denied any panic attacks.  There was no evidence of delusions, hallucinations or suicidal or homicidal ideations, though his concentration was impaired - he failed serial sevens.  The examiner noted that there was evidence of obsessional rituals, but that it was not severe enough to interfere with routine activities.  His memory was within normal limits and there were no behavioral, cognitive, social, affective or somatic ideations.  

The examiner noted that the Veteran was employed full-time and worked at the same company for over 22 years.  The Veteran was fully functional and cognitively intact, and did not have any difficulty performing the activities of daily living.  He was married for over 40 years and was able to establish and maintain effective work/school, social and family relationships.  The examiner indicated that the Veteran had occasional interference with recreation or leisurely pursuits and went fishing when he could, but had no difficulty understanding commands and posed no threat of harm to himself or others.  The diagnosis was PTSD and the Global Assessment of Functioning (GAF) score was 80.  

On QTC examination in April 2009, the Veteran reported that there had been major changes in his daily activities since the onset of his psychiatric disorder and that he had constant anxiety, depression, hypervigilance, social withdrawal, sleep disturbance, flashbacks, nightmares, and suicidal ideations.  He said that he used to be happy-go-lucky, but now is easily irritated and was uncomfortable around people and preferred to be by himself.  He said that he goes to work, does his job and goes home, and that he does not associate with his coworkers.  He used to officiate ball games, but said that he stopped because of his temper, which also comes out when interacting with family members.  He reported a good relationship with his parents and close relationship with his siblings.  He said that his relationship with his wife was good until a few years ago, but that he now has to "pretend a lot" and acts like everything was "peaches" when it's not.  He described his relationship with his children as good, but that he sometimes feels that his daughter thinks he's incompetent.  

On mental status examination, the examiner indicated that the Veteran's depression interfered with his functioning, but not to the degree that it prevented him from functioning independently.  She also noted that the Veteran's affect and mood indicated an impaired impulse control with some unprovoked irritability and periods of violence that affects motivation by reducing his motivation to do his job and to participate in social activities that affects mood.  The Veteran exhibited obvious distress and tearfulness during the interview and became visibly agitated when talking about his anger toward the VA for reducing his benefits.  The Veteran reported that he had panic attacks more than once a week and that he did not trust anyone.  The Veteran's concentration, communication, speech, abstract thinking and thought processes were within normal limits.  He was able to read and understand direction, and there was no evidence of slowness of thought or confusion.  The examiner indicated that the Veteran had moderate impairment of memory, problems with retention of highly learned material, (i.e., forgets to complete tasks, cannot remember where he put things).  The Veteran reported suicidal ideations without intent, and said that he feared that he would become actively suicidal if he continues to be denied benefits by VA.  The examiner commented that the Veteran was extremely frustrated by what he perceived as mistreatment at the hands of VA, and that if his benefits continued to be reduced, his frustrations may lead him to become more actively suicidal.  She opined that the prognosis for improvement was poor because the Veteran was extremely entrenched in his anger and trusted no one, so treatment was likely to be very difficult.  The GAF score was 45.  

The Veteran's complaints and the clinical findings on the numerous VA outpatient treatment were not significantly different throughout the pendency of this appeal.  In this regard, the Board notes that the Veteran's self-described symptoms on the QTC examination in April 2009 were significantly more severe than what he described on the January 2008 QTC examination.  They were also more severe than he reported during his VA outpatient treatment.  That is, while the Veteran suggested in April 2009 that he had violent episodes of irritability, active suicidal ideations, panic attacks more than once a week and a relationship with his wife where he pretended that things were just fine when they were not, he never reported any such symptoms or problems on any of the other medical reports prior to, or since the April 2009 QTC examination.  That is not to say that the Veteran's PTSD is not significantly disabling.  On the contrary, the Board recognizes that his symptoms are considerably disabling and have a negative effect on his daily activities.  

With respect to the two QTC examinations, the Board notes that neither examiner apparently reviewed the claims file and therefore, would have relied primarily on the Veteran's self-reported history of symptoms.  In this case, the Board finds that the VA outpatient treatment notes during the pendency of this appeal provide a more reliable depiction of the Veteran's symptoms over time, and offer a more consistent assessment of his symptoms and their residual effect on his daily activities than the one-time interviews by the QTC examiners who did not review any additional medical records or undertake any psychological tests.  As an example, a VA treatment note one week prior to the April 2009 QTC examination showed that while the Veteran reported that he was having more bad days, frequent nightmares and was angry with VA for the reduction in his PTSD rating, he specifically denied any suicidal ideations and reported that his primary support came from his wife.  He also reported that he was the primary caregiver for his wife during her recovery from surgery.  Other than poor mood and an angry affect, all other mental status findings were normal.  He was well oriented, had good eye contact and his thought processes were logical, coherent and goal directed.  His speech was normal, his memory was grossly intact and his insight and judgment were good.  

In contrast, the April 2009 QTC examiner concluded, without benefit of any psychological testing or explanation, that the Veteran's memory was moderately impaired and that he had problems with retention of highly learned material.  She also opined that he had impaired impulse control with unprovoked periods of violence.  Nowhere in her report, or for that matter, in any other medical report of record, did the Veteran report or was shown to have any impairment of memory or periods of unprovoked violence.  While the Veteran did testify to a remote experience of nearly coming to physical blows after being pushed aside by a rude and inconsiderate person on an airplane, that hardly describes an unprovoked period of violence.  In fact, his wife testified that she never observed a violent outburst by the Veteran.  (T p. 19).  She testified that while the Veteran had, on occasion unintentionally hit her during a nightmare, he had never been physically abusive or violent.  

The GAF scores on the outpatient notes during the pendency of this appeal ranged from 45 (November 2007) to 60, with the median score of around 55.  A GAF score is an indicator of the examiner's assessment of the individual's overall functioning.  A GAF score between 41 and 50 contemplates a level of impairment of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

While the Board has considered the degree of functioning as evidenced by the reported scale scores, they are but one factor for consideration in assigning a rating in this case.  In this regard, the Board notes that the Veteran's complaints and the findings reported on the outpatient notes, do not show any of the symptoms given as examples for a GAF score between 41 and 50.  On the other hand, the Veteran's complaints and the findings on all of medical reports of record are consistent with the criteria for moderate impairment and more accurately reflect the Veteran's actual social functioning.  

In this regard, the Board notes that the Veteran worked for the same company for some 27 years before his recent retirement.  While he reported that he did not interact with his coworkers and had a poor relationship with his supervisor, he did not describe any particular confrontations, any decline in his work production, or any disciplinary problems at work.  At the hearing, the Veteran and his wife acknowledged that while he has become increasingly more isolative in his behavior, he still attends family gatherings during the holidays and other special occasions.  It should be noted that VA regulations provide that a rating will not be assigned "solely on the basis of social impairment."  38 C.F.R. § 4.126(b).  Overall, the evidence of record does not show that the Veteran's symptoms cause more than moderate impairment on his daily activities.  

While the evidence suggests that the Veteran has been able to control his symptoms over the years, the Board does not discount the effect that his nightmares, sleep disturbance, intrusive thoughts and depression have on his daily life.  The Veteran has difficulty sleeping, isolates himself to some extent, and has periods of irritability and mood disturbance which affect his social capacity.  The fact that he has been able to control his symptoms with medication does not diminish the degree of his psychiatric impairment.  

After reviewing the evidence of record, the Board concludes that the Veteran's psychiatric disability picture more closely approximates the criteria for a 50 percent schedular rating, and no higher, from the date of his claim for increase in November 2007.  Additionally, there is no evidence of increased symptomatology associated with his PTSD to warrant a rating in excess of 50 percent during the one year period prior to receipt of his claim for increase.  

While the evidence shows reduced reliability and some problems with interpersonal relationships, it does not suggest that his PTSD symptoms are of such severity to warrant a rating of 70 percent or higher.  The evidence the Board found most probative does not reflect any impairment of thought process or communication, inappropriate behavior, actual danger of hurting himself or others, or an inability to perform the routine activities of daily living.  The Veteran has never displayed any evidence of disorientation or any psychotic symptoms.  He is well-oriented and his thought processes are logical, coherent and goal directed.  

Furthermore, the Veteran does not demonstrate occupational and social impairment due to symptoms related to PTSD, such as, obsessional rituals which interfere with routine activities; intermittent, illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  

On the contrary, the medical reports of record showed that he was always neatly dressed and maintained good hygiene.  His speech was always logical, coherent and goal directed, and his thinking was well organized and relevant.  He has never described any obsessional rituals and, except for the April 2009 QTC examination, has consistently denied any active suicidal ideations.  While the Veteran described his marriage as strained on the April 2009 QTC examination, the other reports of record showed that he has repeatedly described his marriage as good and credited his wife with making his life better.  He testified that he attends church regularly, goes to picnics and other holiday gatherings at the homes of a few friends and family members, and has a good relationship with his children and siblings.  

In this case, the Veteran has been assigned a 50 percent evaluation for his PTSD based on the clinical and diagnostic findings demonstrated on examinations and evaluations during the pendency of his appeal.  The evidence does not show, however, that his disability has been more or less disabling than reflected in the 50 percent evaluation assigned at anytime during the pendency of this appeal, including the one year period prior to receipt of his claim for increase in November 2007.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board notes that in March 2012, the Veteran's attorney submitted a February 2011 private psychological evaluation report directly to the Board.  The evidence was received at the Board more than 60 days after the November 2011 hearing in which the undersigned granted the attorney's request for additional time to submit the evidence.  Although a waiver of RO consideration was not included with the report, the Board finds that given the favorable decision on this matter, remanding the appeal to have the evidence considered by the RO would provide no additional benefit to the Veteran and would only serve to delay adjudication of his claim for increase.  In this regard, the Board notes that the private psychologist opined that the Veteran's PTSD symptoms were commensurate with the criteria for a 50 percent evaluation.  Inasmuch as the Veteran is granted a 50 percent evaluation for his PTSD in this decision, no useful purpose would be served by remanding the appeal for RO consideration of this evidence.  As to the psychologist's opinion that the Veteran should be entitled to a 50 percent evaluation from the initial grant of service connection, that assessment is of no probative value in the current appeal, which is constrained to the period of his claim for increase.  38 C.F.R. §§ 3.151, 3.155, 3.157.  

Diabetes Mellitus

The Veteran is currently assigned a 20 percent evaluation for diabetes mellitus under Diagnostic Code (DC) 7913, which provides for a 100 percent evaluation when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent evaluation requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent evaluation is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  A 20 percent rating is assigned with insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, and a 10 percent evaluation when diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119 (2011).  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note (1) (2011).  In this regard, it should be noted that the Veteran has been assigned separate evaluations for peripheral neuropathy of the lower extremities and erectile dysfunction as secondary to the service-connected diabetes.  He has also been awarded special monthly compensation based on account of loss of use of a creative organ secondary to diabetes.  As the additional disabilities are not in appellate status, consideration of any signs or symptoms associated with these disabilities will not be considered in this appeal.  

In order to be entitled to the next higher evaluation of 40 percent, the evidence must show that the Veteran's diabetes requires insulin, restricted diet, and regulation of activity.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  While the Veteran's condition does require insulin and a restricted diet, the evidence fails to establish that his activities are medically regulated because of diabetes.  Further, the medical reports of record do not reflect any treatment or hospitalization for ketoacidosis or episodes of hypoglycemic reactions.  A review of the medical reports of record, including all VA outpatient notes, the reports from his treating private physician, and the May 2004 and September 2009 QTC diabetes examinations do not show that the Veteran's activities have been regulated, nor does the Veteran so contend.  

Although the Veteran's attorney argued at the hearing in November 2011, that the Veteran was restricted from engaging in physical activities due to his service-connected disabilities, such restriction, even if true, is not the "regulation of activities" contemplated by the rating criteria.  For rating purposes, regulation of activities means avoidance of strenuous occupational and recreational activities, not the inability to do so because of physical limitations.  (See DC 7913 criteria for 100 percent evaluation).  

In light of the discussion above, the Board finds that the 20 percent evaluation assigned for the Veteran's diabetes mellitus accurately depicts the severity of the condition for the entirety of the rating period on appeal, and there is no basis for higher staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the manifestations of the Veteran's diabetes and PTSD are consistent with the schedular criteria, and there is no objective evidence that the manifestations of his disabilities are unusual or exceptional.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See also Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran is 76 years old and retired in 2011, at age 74.  As such, further consideration of a TDIU is not warranted.  


ORDER

An evaluation in excess of 30 percent for PTSD, prior to November 2007, is denied.  

An increased evaluation to 50 percent for PTSD, effective from November 2007,  is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  

An increased rating for diabetes mellitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


